DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rael et al (US 6,727,478).  
Rael shows the structure claimed including an oven cavity having a plurality of heating elements including a broil heating element (36), a bake heating element (32), and a convection heating element (46) with a convection fan (39), a controller (82) that can separately control operation of the each of the heating elements during a plurality of heating stages including a pre-heat stage and a post-heat stage, the controller is configured to target a respective target temperature during each of the heating stages wherein a subsequent target temperature following a pre-heat stage differs due to subsequent offset (e.g. 15 F offset from a desired heating temperature) that differs from a prior offset during the pre-heat stage wherein the prior pre-heat offset is shown to be different from that of the post-heat offset as illustrated in Figure 9 which shows the pre-heat target temperature during its pre-heat stage that is different from the subsequent target temperature with its post-heat offset. 
With respect to claims 3, 6, Rael further shows the controller that utilize to the plurality of heating elements to provide the subsequent/post-heat stage temperature according to hysteresis temperature having hysteresis boundaries within plus or minus 15 F from a desired temperature that encompasses the target temperature such as having an offset of 15 F from the desired heating temperature (e.g. 325 F) which is non-zero.  Also see column 5, lines 1-10.
With respect to claims 7 and 8, Rael shows each of the convection heating element, the bake element, and the broil element operating at a constant power or constantly cycled or energized state having various runtimes. Also see column 2, lines 38-50, column 4, lines 26-57, and Figure 9.
With respect to claims 9 and 11, Rael shows a user interface that is configured to receive a setpoint temperature or a desired temperature in a cooking or air-fry mode (a mode that provide a hot air including a convection means) wherein the setpoint/desired temperature is targeted to different respective target temperature in each of the heating stages (such as the pre-heating stage and the post-heating stage) as illustrated in Figure 9 wherein there is no definite period of time set in the post-heating stage, and Rael shows the controller that is configured to operate the convection fan in the heating stages.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Rael et al (US 6,727,478) in view of Elston, III et al (US 2011/0284518).
Rael shows the structure claimed except for the controller having a proportional-integral-derivative (PID) temperature control.  
Elston shows an oven with heating elements wherein a temperature behavior of the heating elements is controlled and operated via a proportional-integral-derivative (PID) algorithm. Also see para [0043].
In view of Elston, it would have been obvious to one of ordinary skill in the art to adapt Rael with the controller having a PID control which is known in the art that allows to control the heating elements so the desired heating outputs can be effectively and predictably yielded to achieve the desired temperature which would include the subsequent target temperature in the subsequent heating stage.   
With respect to claim 5, Elston further shows a kitchen oven range/body that can be disposed adjacent a countertop, and it would have been obvious to adapt Rael with a kitchen oven range as shown in Elston that can be disposed adjacent a countertop with the range/body that is generally level with the countertop as known in the art.  
Claims 10, 12-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rael et al (US 6,727,478) in view of Barritt (US 6,812,433).
Rael shows the method and structure claimed except for the controller to prompt a user to insert food in an oven cavity.
Barritt shows it is known to provide an audible or visual indicator/display to alert or indicate if a certain temperature is reached for the user to place the food item in the oven cavity, and Barritt  also shows the prompt can be when the preheating stage has ended. Also see column 4, lines 27-38.
In view of Barritt, it would have been obvious to one of ordinary skill in the art to adapt Rael with the controller having an indicator or display that prompts or signals for the user to place the food item in the oven and when the desired preheating temperature has been reached to effectively cook the food, and it would also have been obvious to prompt the user to place the food item in the cavity based on the display (64) of Barritt at any time the user desires including any time prior to operating the convection fan for an indefinite period of time as a matter of experimentations of cooking food therein.  
With respect to claims 13 and 18, Rael further shows the method including a user selection to activate the heating states as claimed except for the oven being a kitchen range, and Barritt shows it is known to provide an oven in a kitchen range. In view of Barritt, it would have been obvious to one of ordinary skill in the art to adapt the oven of Rael with a kitchen oven range as shown in Barritt  that can be placed or disposed adjacent a kitchen countertop as known in the art.  
With respect to claims 14 and 17, Rael further shows the plurality of heating elements that is controlled to achieve the target temperature according to hysteresis temperature control having hysteresis boundaries within plus or minus 15 F from a desired temperature that encompasses the target temperature such as having an offset of 15 F from the desired heating temperature (e.g. 325 F), and Rael further teaches that the offset value can be other than 15 F, and it would have been obvious to provide the heating stage having the offsets that can be different by at least 40% or any other suitable range that would allow the user to achieve the desired heating temperature within the oven cavity as a matter of routine experimentations. Also see column 4, lines 20-25. 
With respect to claim 16,  Rael shows each of the convention heating element, the bake element, and the broil element operating at a constant power or constantly cycled or energized state. Also see column 2, lines 38-50, column 4, lines 26-57, and Figure 9.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rael in view of Barritt as applied to claim 13 and further in view of Elston, III et al (US 2011/0284518).
Rael in view of Barritt shows the structure claimed except for the controller having a proportional-integral-derivative (PID) temperature control.  
Elston shows an oven with heating elements wherein a temperature behavior of the heating elements is controlled and operated via a proportional-integral-derivative (PID) algorithm. Also see para [0043].
In view of Elston, it would have been obvious to one of ordinary skill in the art to adapt Rael as modified by Barritt with the controller having a PID control which is known in the art that allows to control the heating elements so the desired heating outputs can be effectively and predictably yielded to achieve the desired temperature which would include the subsequent target temperature in the subsequent later heating stage.   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,561,277. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims of US Patent ‘277 shows the structure and method claimed including an oven cavity, a plurality of heating elements including a bake heating element, a broil heating element, and a convection heating system with a convection fan and a convection heating element, and a controller to separately control the elements wherein the controller is configured to target or heat the oven cavity to the respect target temperatures in a plurality of heating stages including a pre-heat stage and a post-heat stage as a subsequent/later heating stage each having its respective target temperatures with its respective first and second offsets. While the claims are not identical, the pending claims are deemed as obvious variants of the patented claims wherein the oven can also be provided as a kitchen oven range which is known as an alternative oven arrangement in the art. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANG Y PAIK/            Primary Examiner, Art Unit 3761